Judge Undeiuvood
delivered the opinion of the Court.
Hicks filed his bill to rescinda contract for land, made with Hieronymus, upon the ground, that he had no title to the land. The court decreed in favor of Hicks.
It is clearly proved, that Hieronymus executed and delivered a deed of conveyance, which was accepted by Hicks. It is not charged, that Hieronymus is insolvent, or non-resident. It is not alleged, that Hicks has been evicted in virtue of any paramount title. We are therefore of opinion, that Hicks has shewn no cause for coming into a court of chancery, So far as he has been, or may be injured, the common law tribunals can afford him redress.
Wherefore, the decree of the circuit court is set .aside, and the cause remanded with directions to dismiss the bill with costs. The plaintiff" in error must recover costs in this court.